DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER NOTE
In view of the amendments and applicant's remarks filed on 01/07/2022  have been considered and are persuasive thereby claim and drawing objections and claim rejection under 112 are hereby withdrawn.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11/18/2021 has been considered by the examiner. However, none of the cited references anticipated or rendered obvious the features cited below in Reasons for Allowance.
	
Allowable Subject Matter
	Claims 1-20 are allowed over prior art made of record, applicant’s amendment and for the reasons cited in the remarks filed on 01/07/2022.
Reasons for Allowance
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 1, 9 and 16, for example:
	Claim 1 relates to an illumination objective lens and a collection objective lens positioned outside the immersion fluid, both the objective lenses have a focal region 
	Claim 9 relates to an illumination objective lens and a collection objective lens positioned outside the immersion fluid, both the objective lenses have a focal region within a sample, and are positioned on the same side of a sample holder; a solid immersion meniscus lens (SIMlens) positioned between the first objective lens and the immersion fluid, but not between the second objective lens and the immersion fluid, wherein the ambient environment has a first index of refraction, the SIMlens has a second index of refraction different than the first index of refraction, and the sample, sample holder, and immersion fluid each having a respective index of refraction different than the first and the second index of refraction.
	Claim 16 relates to directing illumination light along an illumination path through a first objective lens and passes through an immersion fluid, a sample holder and enters a sample; and receiving collected light from the sample at a second objective lens along a collection path, and positioned on the same side of the sample holder as the first objective lens, the received light passes through the sample holder, the immersion fluid, and a solid immersion meniscus lens (SIMlens), the SIMlens has a first curved surface and a second curved surface to match a wavefront of the collected light.

In the instant invention where, an illumination beam undergoes no (or minimal) refraction when passing from the ambient medium (e.g., air) and through the material of a SIMlens, and the illumination beam may enter the immersion fluid with minimal refraction or aberration, there may be minimal diffraction or aberration along the collection path to the collection objective due to the index matching of the sample, sample holder, and immersion fluid, and due to the wavefront matching curvature of the collection SIMlens. 
Further, as light transitions from the sample to the sample holder, although the light may not be normal to the interface, the similar indices of refraction may prevent diffraction of the light. In a similar fashion, the light may also not diffract as it passes from the material of the sample holder into the immersion fluid.
Claims 2-8, 10-15 and 17-20, which depend from either claims 1, 9 or 16, are also allowed.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 5712722333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
January 25, 2022